Citation Nr: 1734244	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  09-00 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a status post (s/p) compression fracture L-1 with posterior spinal fusion of L-5 to S-1 bilateral with degenerative changes in the lower facet joints and spinal compression fractures with open reduction (o/r) T-5 with metallic rods along the posterior elements of the thoracic spine left scoliosis. 

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU) prior to January 20, 2012, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	American Legion



ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marines from June 1993 to May 1998.

This matter comes before the Board of Veteran's Appeals (Board or BVA) from September 2007 and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In March 2007, the Veteran filed a claim for entitlement to an evaluation in excess of 40 percent disabling for s/p compression fracture L-1 with posterior spinal fusion of L-5 S-1 bilateral degenerative changes in the lower facet joints and spinal compression fractures with o/r T-5 with metallic rods along the posterior elements of the thoracic spine left scoliosis.  In a July 2007 Statement in Support of Claim, the Veteran asserted entitlement to a total disability rating based on individual unemployability.  In a September 2007 rating decision, the RO continued the existing evaluation for the Veteran's compression fractures L1 and T-5 spinal fusion disabilities.  The Veteran filed a notice of disagreement in November 2007.  In November 2008, the RO issued a statement of the case confirming the prior decision.  The Veteran filed a VA Form 9 Appeal to the Board of Veterans' Appeals in December 2008.  

In February 2009, the Veteran's claim for TDIU was denied.  The Veteran failed to file a notice of disagreement.

The Veteran's increased rating claim for compression fractures L1 and T-5 spinal fusion was certified to the Board in February 2010.

Also in February 2010, the RO issued a supplemental statement of the case denying the Veteran's claim for entitlement to an evaluation in excess of 40 percent disabling for compression fractures L1 and T-5 spinal fusion.  In August 2012, the Veteran's representative filed an Appellate Brief asserting entitlement to a new VA examination to assess the current severity of the Veteran's service connected spinal fusion disability.  The Brief also contends that the if the combined ratings for the Veteran's service connected disabilities fail to meet to schedular criteria for a TDIU, in the alternative, the Veteran is entitled to referral to the Director of the Compensation and Pension Service for consideration on an extra-schedular basis.  In a September 2012 BVA Remand decision, both issues were remanded for further development.  In December 2012, the RO denied the Veteran's claim for TDIU.

Both issues were certified to the Board in March 2014.

Also in March 2014, the Veteran was scheduled for a new VA examination but failed to appear.  In the same month, the RO issued a subsequent supplemental statement of the case continuing the prior denial.  The RO also denied the Veteran's claim for a TDIU.  Pursuant to a February 2016 BVA Remand Decision, both issues were again remanded for further development, to include affording the Veteran a new VA examination.

In a May 2017 rating decision, the RO granted the Veteran's claim for a TDIU and assigned an effective date of January 20, 2012.  In the same month, the RO issued a supplemental statement of the case that continued the prior denial as to the Veteran's increased rating claim for compression fractures L-1 and T5 spinal fusion and denied TDIU prior to January 20, 2012.

Both issues have returned to the Board for appellate review.  



FINDINGS OF FACT

1.  Throughout the appellate period, the Veteran's residuals of compression fractures L1 and T5 have not been manifested by unfavorable ankylosis of the entire thoracolumbar spine.

2.  Prior to January 20, 2012, the combined rating for the Veteran's service connected disabilities did not meet the schedule requirements for the grant of a TDIU.

3.  The evidence of record fails to show that the Veteran's service connected disabilities warranted referral to the Director of the Compensation and Pension Service for consideration of TDIU on an extraschedular basis at any time during the appellate period.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a rating in excess of 40 percent for status post (s/p) compression fracture L-1 with posterior spinal fusion of L-5 to S-1 bilateral degenerative changes in the lower facet joints and spinal compression fractures with open reduction (o/r) T-5 with metallic rods along the posterior elements of the thoracic spine left scoliosis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code 5241 (2016).

2.   Prior to January 20, 2012, the criteria for entitlement to TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

3.  For the entire period on appeal, the criteria for referral to the Director of the Compensation and Pension Service of an extraschedular claim of entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155 , 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has substantially complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the September 2012 and February 2016 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

Increased Rating 

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2016).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016). 

Consistent with the facts, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).


Compression Fracture L-1 and T-5, Spinal fusion

In this case, the Veteran's status post (s/p) compression fracture L-1 with posterior spinal fusion of L-5 to S-1 bilateral degenerative changes in the lower facet joints and spinal compression fractures with open reduction (o/r) T-5 with metallic rods along the posterior elements of the thoracic spine left scoliosis is currently evaluated at 40 percent disabling under DC 5241 based on forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a (2016).   The Veteran contends that the current severity of his low back condition warrants a higher evaluation.  The preponderance of the evidence is against his assertion.

When evaluating disabilities based on limited motion, it is necessary to consider both the schedular criteria and any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded. Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Pursuant to section 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in. See Powell v. West, 13 Vet. App. 31, 34   (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5241 provides ratings for spinal fusion.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5241 (2016). 

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine. Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate DC. Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a (2016).  Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a (2016).

For VA purposes, normal range of motion for the thoracolumbar spine is flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and rotation from 0 to 30 degrees.  The combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V (2014). 

In this case, the Board finds that a higher evaluation is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5243.  The current medical evidence does not reveal unfavorable ankylosis of the entire thoracolumbar spine, neurological abnormalities, radiculopathy, ankylosis, or any evidence intervertebral disc syndrome.  Therefore, consideration of additional rating codes or criteria is not required. 

Similarly, upon review of the evidence of record, the Board finds that an evaluation in excess of 40 percent disabling is not warranted.

The Veteran's outpatient treatment records reference complaints of chronic back pain dating back to 2005.  Between 2005 and 2007, the Veteran experienced difficulty in achieving adequate pain management, to the uncomfortable side effects such as hallucinations and severe itching resulting from oral prescribed medications (Lortab, Morphine, Talwin, and  Methadone).  Treatment notes from the same period also reference the Veteran's use of narcotics and alcohol for pain management.  In a January 2017 treatment note, the Veteran reported that the currently prescribed medication, Robaxin, has significantly decreased his back pain.  

Review of the claims file reveals improvements in the Veteran's symptoms over prior VA examinations.  During the April 2007 VA examination, the Veteran reported constant pain in the mid to lower back with pain without additional distribution to lower extremities.  He also indicated that the pain is aggravated by physical activity including bending, squatting, standing or walking for extended periods.  Pain was also reported while lying down.  On examination, the Veteran's range of motion revealed forward flexion to be limited to 30 degrees with pain (normal is to 90), extension was limited to 20 degrees with pain (normal is 30 degrees), right and left lateral flexion was limited to 25 degrees with pain (normal is 30 degrees), and right and left rotation was limited to 25 degrees with pain (30 degrees is normal).  The examiner noted objective evidence painful motion and tenderness without spasm or weakness.  The Veteran's scar from a spinal fusion surgery in 1996 was described as "well-healed."  No evidence of muscle atrophy or intervertebral disc disease was noted and the sensory to both lower extremities was deemed intact.  However, the examiner did note minimal broad based disc bulging bilaterally, markedly hypertrophied facets joints and causing bilateral intervertebral foramina impingement at L4-L5.  As to limitations affecting the Veteran's employability, the Veteran stated that "no one would hire him due to his back condition."  However, following a clinic evaluation, the VA examiner opined that the Veteran was competently independent in his activities of daily living, transfers and ambulation.  No specific limitations were noted as to the Veteran's employability.

Pursuant to a February 2016 Board remand decision; the Veteran was afforded a new VA examination to assess the current severity of his symptoms.  During the August 2016 evaluation, the Veteran reported constant back pain described as sharp, dull, or stabbing depending on his level of activity to include sitting, standing or walking for prolonged periods.  He also noted periodic increases in pain that radiates down his right leg and causes burning and tingling.  Additionally, the Veteran complained that he was unable to lie down, sleep, or perform heavy lifting.  On examination, the Veteran's forward flexion was limited to 45 degrees, extension was limited to 20 degrees, right lateral flexion and rotation reached the full range at 30 degrees, while the left lateral flexion and rotation was limited to 25 degrees.  Normal lumbar spine alignment was noted, with no disc bulging or spinal canal narrowing.  There was no evidence of ankylosis, radiculopathy or intervertebral disc disease.  Upon review of the clinical evaluation, the examiner diagnosed the Veteran with multilevel degenerative changes, most significantly at L4-L5 and L5-S1.  The examiner also opined that the Veteran would have difficulty doing physical labor that requires lifting pushing or pulling including in roles as a mail carrier, building construction or auto mechanic repairs.  However, the Veteran's low back condition would not preclude sedentary work.

During a May 2017 VA examination, the Veteran reported constant back pain, including sharp upper back pain and stabbing pain in lower back which radiates down the left leg. He also noted that lying down in a warm bath and taking Aleve and/or a muscle relaxer provided effective pain relief. On examination, the Veteran's forward flexion limited to 50 degrees, extension limited to 15 degrees, right lateral flexion not limited (flexion to 30 degrees), left lateral flexion limited to 20 degrees; right lateral rotation limited to 22 degrees and left lateral rotation limited to 25 degrees.  The examiner observed that the Veteran's was unable to lift or twist an object from left to right. Pain on weight bearing and localized tenderness or pain on palpation of the joints or associated with the soft tissue of the thoracolumbar spine was indicated, including muscle spasms.  There was no evidence of abnormal gait, spinal contour, ankylosis or intervertebral disc disease.  

Upon review of the medical evidence and clinical evaluation, the examiner opined that it is at least as likely as not that the Veteran's service connected back condition and left leg disability would impact his ability to maintain gainful employment of physical or sedentary work due to pain and physical impairments.  The Veteran's inability to lift, pull, or move heavy objects and difficulty with standing, walking, or sitting for prolonged periods was specifically referenced.  Accordingly, the examiner opined that the Veteran's condition has a functional impact on his ability to secure and maintain substantially gainful employment in any occupation including physical and sedentary employment as even sitting for prolonged periods in sedentary work would likely result in or cause pain to the Veteran.

While the Board acknowledges the Veteran's complaints of chronic back pain and related symptoms and his contention that he is entitled to a higher evaluation, lay persons are competent to report on matters within their personal knowledge including observable symptoms, however, they are not competent to consider complex medical questions to include assessments of the nature and severity of the symptoms for purposes of establishing an increased rating claim or render a complex medical opinion or diagnosis in the absence of proof of relevant training and expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377.  In this case, the evidence of record indicates improvement in pain management for the Veteran's symptoms and no evidence of ankylosis or intervertebral disc disease.   There is also no evidence of disc bulging, radiculopathy, or unfavorable ankylosis of the entire thoracolumbar spine required to meet the schedular requirement for a 50 percent evaluation. Thus, the Board finds that an evaluation in excess of 40 percent disability is not warranted.  

Accordingly, as the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for an evaluation in excess of 40 percent for spinal fusion is denied.  38 C.F.R. § 3.400 (2016).

Extraschedular consideration

The Board also considered whether this claim should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b) (2016), which is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

There is a three-step inquiry for determining entitlement to an extraschedular rating. Thun v. Peake, 22 Vet. App, 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.

The Board does not find that referral for an extraschedular rating is warranted. Although the Veteran complains of chronic back pain and the evidence shows range of motion limitations, there is nothing exceptional or unusual about the Veteran's low back disability.  Further, there is no evidence that the rating criterion fails to reasonably describe his disability level, symptomatology, or that the assigned evaluation is inadequate to compensate the Veteran's disability.  Thun, 22 Vet. App. at 115.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met. 38 C.F.R. § 3.321 (b) (1) (2014).

Total Disability Rating based upon Individual Unemployability

The Board notes that the Veteran was granted a TDIU in a May 2017 rating decision which assigned an effective date of January 20, 2012.  Review of the evidence fails to show that the combined evaluation of the Veteran's service connected disabilities met the schedular requirements for a TDIU prior to January 20, 2012.  Further, the "collective impact" of the Veteran's service connected disabilities does not indicate that referral to the Director of the Compensation and Pension Service for extra-schedular considerations are warranted. 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability. 

If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2016).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history. 38 C.F.R. §4.16 (b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  The threshold question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a) (2016)).

Review of the claims file indicates that the Veteran is service connected for multiple disabilities.  The combined evaluation of the Veteran's service connected disabilities was 40 percent disabling from June 1, 1998, 50 percent disabling from February 3, 2010, 60 percent disabling from July 19, 2011, 80 percent disabling from January 20, 2012, 90 percent disabling from August 9, 2016, and 90 percent disabling from May 16, 2017. Therefore, prior to January 20, 2012, the Veteran's service-connected disabilities did not meet the percentage requirements of 38 C.F.R. § 4.16 (a) (2016).

Nevertheless, it is VA's established policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Therefore, if the schedular percentage threshold criteria are not met, but there is evidence of unemployability due to service-connected disabilities, the case must be submitted to the Director of Compensation Service for extra-schedular consideration of a TDIU. 38 C.F.R. § 4.16 (b) (2016).  Neither the RO nor the Board may assign an extra-schedular TDIU in the first instance. Bowling v. Principi, 15 Vet. App. 1   (2001).

In a July 12, 2007 Statement in Support of Claim, the Veteran stated that he had been unable to work due to his back condition.  From 1999-2001, the Veteran reported employment as a water tech cleaning boilers.  He contends, however, that he was forced to resign from that position due to difficulty lifting.  Other employment endeavors included painting asphalt lines for one year and work as a grounds keeper for three months.  The Veteran's background also includes 1.5 semesters of general college courses. Again, the Veteran contends that he was unable to continue his prior employment endeavors due to difficulty walking, bending, and generally managing physical labor.  

During the April 2007 VA examination, the Veteran stated that "no one would hire him due to his back condition."  However, following a clinic evaluation, the VA examiner opined that the Veteran was competently independent in his activities of daily living, transfers and ambulation.  The Board acknowledges that the examiner failed to specifically opine as the Veteran's employability.  In a January 2009 VA examination for a left leg disability, the examiner noted that the Veteran's unemployment and stated that the Veteran's left femur condition had not impacted physical or sedentary employment.  It was further noted, that an opinion as to functional impairment due the Veteran's low back condition was beyond the scope of the examination and would require a spine examination worksheet. 

In an August 2012 Appellate Brief, the Veteran contends that he is entitled to a TDIU as he had been rendered unemployable by reason of his service-connected disabilities.  He further asserts entitlement to a TDIU on an extra schedular basis; to the extent that the combined evaluation for his service connected disabilities do not meet the schedular requirements for a TDIU.  The preponderance of the evidence is against the Veteran's contentions.

In a December 2012 rating decision, the RO denied the Veteran's claim for TDIU due to the Veteran's failure to provide the requested employment history.  At the time of that decision, the combined evaluation for the Veteran's service connected disabilities was 80 percent disabling.

In August 2016, the Veteran was afforded a new VA examination to assess the current severity of his symptoms.  During the evaluation, the Veteran reported constant back pain described as sharp, dull, or stabbing depending on his level of activity to include sitting, standing or walking for prolonged periods.  He also noted periodic increases in pain which at times, radiates down his right leg and causes burning and tingling pain.  The Veteran also complained that he was unable to lie down, sleep, or perform heavy lifting.  Following the clinical evaluation, the examiner also opined that the Veteran would have difficulty doing physical labor that required lifting pushing or pulling including in roles as a mail carrier, building construction or auto mechanic repairs.  However, the Veteran's low back condition would not preclude sedentary work.

In a subsequent VA examination, dated May 2017, the examiner noted the Veteran complaints of sharp pain to the upper back and stabbing pain in lower back which radiates down the left leg. However, the Veteran also reported symptom improvement or pain relief derived from taking warm baths and use of Aleve and/or prescribed muscle relaxers.   Upon review of the clinical evaluation, the examiner opined that the Veteran's service connected disabilities would impact his ability to maintain gainful employment of physical or sedentary work due to pain and physical impairments.  Further noted a functional impact as to both physical and sedentary employment as sitting for prolonged periods even in sedentary work would likely result in or cause pain.

Based upon the forgoing, the Board finds that at no time prior to January 20, 2012, has the Veteran's service connected disabilities warranted a referral to the Director of the Compensation and Pension Service for consideration of TDIU on an extraschedular basis.

More specifically, all of the Veteran's symptoms were considered in determining the severity of his condition and are reflected in the assigned rating evaluations for his service connected disabilities.  38 C.F.R. § 4.120 (2016), see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  There is no suggestion that collective impact of his conditions creates results in an unusual or exceptional case, or that the rating schedule is inadequate to rate the Veteran's service connected conditions. Thun v. Peake, 22 Vet. App, 111 (2008). It has not been shown to have interfered with his employment prior to January 20, 2012 or caused him to be hospitalized.  See 38 C.F.R. § 3.321 (b)(1).  There is no suggestion that collective impact of his disabilities produce an unusual disability picture. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for extraschedular consideration is not warranted on the facts presented.


ORDER

Entitlement to evaluation in excess of 40 percent disabling for status post (s/p) compression fracture L-1 with posterior spinal fusion of L-5 to S-1 bilateral degenerative changes in the lower facet joints and spinal compression fractures with open reduction (o/r) T-5 with metallic rods along the posterior elements of the thoracic spine left scoliosis is denied.

Entitlement to a total disability evaluation based upon individual unemployability (TDIU) prior to January 20, 2012, to include on an extra schedular basis is denied.




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


